Woodward, J.
It is the opinion of this court, that the court below did not err in refusing to listen to the affidavit offered. If the juror would not make affidavit to this matter, it could not be shown by proving his declarations. We do hot say that a juror’s declarations cannot be received in any case, but think they cannot be to prove the matter in the present instance. By section 1810 of the Code, the affidavits of jurors may be received on applications for new trials. But they cannot be compelled to make them, (Foshee v. Abrams, 2 Iowa, 571,) and it is not clear that they could be received to impeach their verdict. In the present case, it does not appear that the defendant offered the affidavit of a juror. On the contrary, the counsel, in his affidavit, states that this juror refuses to swear to the statement, and he does not , appear to have had that of any other. So far as the case shows anything on this point, it shows that the party could not obtain the affidavit of a juror, and in this the court cannot aid him.
We are not asked to determine whether the verdict was against the law or the evidence, (although the motion for a new trial is based upon this ground,) for none of the evidence is brought up, and the assignment of errors does not reach this point.
The judgment of the District Court is affirmed.